NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3978-19

COURTNEY BUNCH,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
___________________

                   Submitted March 24, 2021 – Decided April 20, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the New Jersey State Parole Board.

                   SM Law PC, attorneys for appellant (Marc D. Miceli,
                   of counsel and on the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Courtney Bunch appeals from a May 27, 2020 final agency

decision by the New Jersey State Parole Board (Board) revoking his parole and

ordering him to serve eighteen months in state prison for violating conditions of

parole supervision for life (PSL). We affirm.

                                     I.

      Bunch was sentenced in 2005 to three years in prison for third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a). In addition to the

custodial term, Bunch was sentenced to PSL under Megan’s Law, N.J.S.A.

2C:43-6.4. He was released from custody in June 2007 and began to serve PSL.

The record reflects Bunch violated PSL conditions five times and served five

violation terms before his most recent PSL violation in September 2019.

       Prior to his 2019 PSL violation, Bunch was apprehended in July 2018 on

a parole violation warrant. In November 2018, the Board conducted a final

revocation hearing. The hearing officer sustained the violations, but determined

they were not so serious or persistent to warrant revocation. The hearing officer

recommended that Bunch be continued on PSL status subject to completing a

180-day program entitled PROMISE, a program geared to "returning offenders

with mental illness safely and effectively" to the community. A two-member

Board panel concurred with the hearing officer's findings and recommendation


                                                                           A-3978-19
                                          2
in February 2019, so Bunch's parole was continued, subject to his successful

completion of the PROMISE program.

                                     II.

      In September 2019, a month before he was due to complete PROMISE,

Bunch was terminated from the program and remanded into custody for violating

parole. On September 11, 2019, he was served with written notification of his

violation, alleging he failed to complete PROMISE and that while he attended

the program, he engaged in suspicious behavior in the restroom, inappropriately

touched another client, refused to sign a thirty-day behavioral contract, and

kicked a television stand.

      With the benefit of counsel, Bunch waived a probable cause hearing and

proceeded directly to a final parole revocation hearing on November 21, 2019.

During the revocation hearing, Bunch pled "guilty with an explanation" to the

sole violation at issue, i.e., failing to complete PROMISE. His attorney admitted

to Hearing Officer Shea that Bunch was discharged early from PROMISE.

Counsel explained the early discharge was based on approximately "six writeups

that [Bunch] received . . . which really don't amount to anything of the level of

serious or persistent as described under the New Jersey statute or the case law."

In his defense, Bunch denied committing various infractions at PROMISE,


                                                                           A-3978-19
                                           3
including touching another client, and he contended certain infractions resulted

from misunderstandings between himself and staff.             Bunch also stated he

intended no disrespect towards staff.

      Hearing Officer Shea also considered a parole officer's testimony

regarding Bunch's failure to successfully complete PROMISE.                  The parole

officer stated:

             I reviewed [Bunch's] record, and it appears that he’s
             been through every alternative program either in lieu of
             custody or as a corrective measure to bring him back
             into compliance where the behavior started regressing.
             Now this also included the Promise Program, which
             was supposed to be the end all, so to speak.

       Based on the "totality of the circumstances," the parole officer

recommended revocation of Bunch's parole and that he serve an eighteen-month-

term of incarceration.

      The hearing officer found by clear and convincing evidence that Bunch

violated the condition of his supervision by failing to successfully complete

PROMISE. She concluded the violation "is serious and revocation is desirable."

Additionally, the hearing officer found Bunch

             received numerous write-ups for failing to follow
             directives within the facility[,] . . . blatantly disregarded
             staff directives and acted inappropriately when things
             did not go his way. [Bunch] was again given an
             opportunity to remain in the program after being placed

                                                                                 A-3978-19
                                          4
            on a 30-day contract. However, [Bunch] refused to sign
            the contract because he "did not feel it was necessary"
            and then received another write-up after he was placed
            on the contract.

      The hearing officer agreed with the parole officer's recommendation to

revoke Bunch's PSL status and compel him to serve an eighteen-month prison

term. On December 18, 2019, a two-member Board panel affirmed the hearing

officer's findings. Bunch filed an administrative appeal and on May 27, 2020,

the full Board issued its final agency decision affirming the parole revocation

decision.

                                    III.

      On appeal, Bunch raises the following contentions for our consideration:

                              POINT I

            THE BOARD PANEL FAILED TO CONSDIDER
            MATERIAL FACTS AND FAILED TO DOCUMENT
            THAT CLEAR AND CONVINCING EVIDENCE
            INDICATED THAT MR. BUNCH HAS SERIOUSLY
            OR    PERSISTENTLY    VIOLATED     THE
            CONDITIONS OF PAROLE.

                              POINT II

            THE BOARD FAILED TO DEMONSTRATE THAT
            REVOCATION OF PAROLE IS DESIRABLE.




                                                                         A-3978-19
                                       5
                               POINT III

            THE BOARD PANELS' DECISION IS CONTRARY
            TO WRITTEN BOARD POLICY OR PROCEDURE.

      In addition, Bunch raises the following argument in his reply brief:

                               POINT I

            APPELLANT'S PRIOR VIOLATIONS SHOULD NOT
            BE CONSIDERED HERE.

                                     IV.

      We find insufficient merit in these arguments to warrant further discussion

in a written opinion. R. 2:11-3(e)(1)(E). We add only the following few

comments.

      Our standard of review is deferential to the Board, and we are limited to

evaluating whether the Board acted arbitrarily or abused its discretion. In re

Vey, 272 N.J. Super. 199, 205-06 (App. Div. 1993). "The question for a

[reviewing] court is '"whether the findings made could reasonably have been

reached on sufficient credible evidence present in the record," considering "the

proofs as a whole," with due regard to the opportunity of the one who heard the

witnesses to judge of their credibility.'" Hobson v. N.J. State Parole Bd., 435

N.J. Super. 377, 388 (App. Div. 2014) (quoting Close v. Kordulak Bros., 44 N.J.

589, 599 (1965)). The burden is on the challenging party to show the Board's


                                                                             A-3978-19
                                       6
actions were arbitrary, unreasonable, or capricious. Bowden v. Bayside State

Prison, 268 N.J. Super. 301, 304 (App. Div. 1993). Bunch fails to sustain that

burden here.

      Although most parole actions require only a preponderance of the

evidence, revocation of parole must be supported by clear and convincing

evidence. N.J.A.C. 10A:71-7.12(c)(1); N.J.A.C. 10A:71-7.15(c). Clear and

convincing evidence persuades the fact finder "that the truth of the contention is

'highly probable.'" Hobson, 435 N.J. Super. at 387 (quoting In re Perskie, 207

N.J. 275, 290 (2011)). The evidence must be "so clear, direct and weighty and

convincing as to enable either a judge or jury to come to a clear conviction,

without hesitancy, of the truth of the precise facts in issue." In re Registrant

R.F., 317 N.J. Super. 379, 384 (App. Div. 1998) (quoting In re Seaman, 133 N.J.

67, 74 (1993)). "Implicit in that standard is a court's obligation to reverse where

the evidence, viewed in the light most favorable to the agency's decision, is

inadequate to meet the standard of proof." Hobson, 435 N.J. Super. at 388.

      The Board should only revoke parole for serious and persistent violations

of parole. N.J.A.C. 10A:71-7.12(a)(1); see also Hobson, 435 N.J. Super. at

391 ("Absent [a] conviction of a crime, the Board has [revocation] authority

only if the parolee 'has seriously or persistently violated the conditions of his


                                                                             A-3978-19
                                        7
parole.'" (quoting N.J.S.A. 30:4-123.60)). Further, the Board must determine

"[w]hether [the] revocation of parole is desirable." N.J.A.C. 10A:71-7.12(c)(2).

      In Hobson, we noted, "[t]he Legislature did not further define the type of

conduct it intended to capture within the statutory standard - 'seriously or

persistently violated.' And the Board has not adopted a regulation to guide

exercise of its expertise to distinguish cases in which parole should and should

not be revoked." 435 N.J. Super. at 382. Accordingly, this determination falls

to   the   Board's     "highly   predictive        and    individualized   discretionary

appraisals."   Acoli     v.   N.J.   State       Parole   Bd.,   224   N.J.   213,     222

(2016) (quoting Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 359 (1973)).

      Additionally, the relaxed rules of evidence governing an administrative

hearing apply to a parole revocation hearing. Jamgochian v. N.J. State Parole

Bd., 196 N.J. 222, 250 (2008); see also N.J.S.A. 52:14B-10(a)(1) (providing

that "parties shall not be bound by rules of evidence" and "[a]ll relevant evidence

is admissible"). Accordingly, "hearsay evidence will be admissible, subject to

the sound discretion of the Parole Board."                  Jamgochian, 196 N.J. at

250 (citing N.J.A.C. 1:1-15.5).

      Here, there is clear and convincing evidence Bunch violated the

conditions of his parole. Specifically, the Board required Bunch to successfully


                                                                                     A-3978-19
                                             8
complete the PROMISE program, following a fairly recent violation of PSL

conditions. Bunch conceded he did not fulfill this obligation. Further, as the

hearing officer determined, Bunch was afforded an opportunity to remain in the

program but "failed to take advantage of the opportunities provided to him."

      We also find no support in the record for Bunch's claim the Board failed

to consider that his violation of the conditions of his parole was not serious.

Following its thorough review of this matter, the Board determined the parole

violation was serious, see N.J.A.C. 10A:71-7.12(c)(1), and that parole

revocation was desirable, see N.J.A.C. 10A:71-7.12(c)(2), because Bunch failed

to successfully complete PROMISE after being afforded multiple opportunities

to comply with the program's rules. We are convinced the Board's findings are

supported by "'sufficient credible evidence present in the record' considering 'the

proofs as a whole,'" In re Taylor, 158 N.J. 644, 656 (1999) (quoting Close, 44

N.J. at 599), and Bunch otherwise fails to sustain his "burden of showing" the

Board's decision is "arbitrary, unreasonable or capricious," McGowan v. N.J.

State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

       Finally, Bunch unpersuasively argues the Board's decision was contrary

to written Board policy and procedure because he was not given a probable cause

hearing within fourteen days of being taken into custody on the parole violation .


                                                                             A-3978-19
                                        9
N.J.A.C. 10A:71-7.5(a). The record reflects Bunch requested representation by

counsel and waived his right to have his hearing conducted within the fourteen-

day timeframe "pending the assignment of counsel." Moreover, as we have

stated, Bunch waived the probable cause hearing and opted to proceed directly

to the final revocation hearing. Accordingly, we find no due process violation

or violation of N.J.A.C. 10A:71-7.5(a).

      Affirmed.




                                                                         A-3978-19
                                     10